Citation Nr: 1415765	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-48 513	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge).  

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty service in the Army from June 1982 to November 1982 and the Navy from September 1984 to September 1987 and November 1989 to April 2004.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In January 2012, the Board issued a decision that, in part, denied the claims of entitlement to an evaluation in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge), and entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the February 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the January 2012 Board decision that denied entitlement to an evaluation in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge), and entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity is vacated.  The remainder of the January 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


